Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102 in light of Iiyas et al, US Pub 2012/0323910 (Dec. 20, 2012). All dependent claims incorporate the rejections of the claims on which they depend.

As to claim 1:
A computer-implemented method comprising: 
receiving a query having a plurality of predicates; (Ilyas: paragraph 47, wherein the search is for a car, and the predicates relate to preferences describing aspects of cars; paragraph 60) 
executing the query on one or more relations of one or more databases to generate a plurality of query results, comprising executing the plurality of predicates to generate a plurality of tuple values; ((Ilyas: paragraphs 59-61)
generating a query derivation graph for the query, wherein the query derivation graph comprises: 
nodes that each represent one or more distinct tuple values of the plurality of tuple values, and edges between pairs of nodes, wherein each edge between a respective pair of nodes represents one or more predicates of the plurality of predicates of the query that generated tuple values corresponding to the respective pair of nodes connected by the edge, during the execution of the query; (Ilyas: paragraph 53, generating a directed graph that comprises concepts (related to predicates) and vertices that represent the relationship between the concepts, representing nodes related to the tuples 
generating, from the query derivation graph, a plurality of feature values for each query result of the plurality of query results; (Ilyas: paragraphs 118, 125)
computing a score for each query result of the plurality of query results by using the plurality of feature values generated for the query result as input to a trained ranking model; and (Ilyas: paragraphs 212, 213, 219)
ranking the plurality of query results according to computed scores generated by the trained ranking model( Ilyas: paragraph 212)


As to claim 2:
The method of claim 1, wherein generating, from the query derivation graph, the plurality of feature values for each query result of the plurality of query results comprises: computing one or more properties of a query derivation subgraph for a particular query result in the plurality of query results. ( Ilyas: paragraph 154, wherein a “tournament” represents as query derivation subgraph)

As to claim 3:
The method of claim 2, wherein the one or more properties of the query derivation subgraph comprise graph metrics, wherein the graph metrics comprise one or more metrics for the nodes of the query derivation graph, the edges of the query derivation graph, or for relationships between the edges and the nodes of the query derivation graph. ( Ilyas: paragraph 158)

As to claim 4:
The method of claim 3, wherein the one or more properties of the query derivation subgraph comprise a graph metric representing a number of times a particular predicate type was executed while executing the query to generate the particular query result.  ( Ilyas: paragraph 189, wherein the weight of the graph represents a number of times the predicate type was executed in the graph)

As to claim 5:
The method of claim 3, wherein the one or more properties of the query derivation subgraph comprise a graph metric representing a number of nodes in the query derivation subgraph. ( Ilyas: paragraph 163, wherein the total number of nodes are represented in the complexity graph)


As to claim 6:
The method of claim 3, wherein generating, from the query derivation graph, the plurality of feature values for each query result of the plurality of query results comprises: generating a graph embedding of the query derivation subgraph for the particular query result, wherein the graph embedding represents the one or more properties of the query derivation subgraph.  ( Ilyas: paragraph 158)


The method of claim 3, wherein the one or more properties of the query derivation subgraph comprise a graph metric representing a number of edges in the query derivation subgraph. ( Ilyas: paragraph 153-155, changed the number of edges in the graph relative to the query)

As to claim 8:
The method of claim 1, further comprising training the trained ranking model on labeled data obtained by: executing the query on the one or more relations of the one or more databases to generate the plurality of query results, and obtaining the labeled data as user feedback for each query result of the plurality of query results. ( Ilyas: paragraph 174, receiving information from the user as part of the query assessment) 


As to claim 9:
The method of claim 8, further comprising: after executing the query on the one or more relations of the one or more databases to generate the plurality of query results:   obtaining the user feedback for each query result of the plurality of query results, and updating weights of the trained ranking model using the user feedback.   ( Ilyas: paragraph 174, receiving information from the user as part of the query assessment)

As to claim 10:
The method of claim 9, further comprising: after executing the query on the one or more relations of the one or more databases to generate the plurality of query results: executing the query again on the one or more relations of the one or more databases to generate a plurality of second query results, obtaining second user feedback for each second query result of the plurality of second query results, and updating the weights of the trained ranking model using the second user feedback ( Ilyas: paragraph 154, wherein a “tournament” uses feedback to update the ranking model)

Claims 11-20 are parallel claims to those noted above, and are rejected for the same reasons as noted above.

Conclusion


The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, July 30, 2021
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157